 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA
 8                                                        ***
 9
       WILLIE WILLIAMS                                      Case No. 2:19-cv-00497-RFB-VCF
10
11                                           Plaintiff,
                                                                            ORDER
12           v.

13     UMC OF SOUTHERN NEVADA;
       DANIEL D. LEE;
14     et al
15                                     Defendants.
16
17
            Before the Court for consideration is the Report and Recommendation of the Honorable
18
     Cam Ferenbach, United States Magistrate Judge, entered April 8, 2019. ECF No. 3
19
            A district court “may accept, reject, or modify, in whole or in part, the findings or
20
     recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific
21
     written objections to the findings and recommendations of a magistrate judge. 28 U.S.C. §
22
     636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is
23
     required to “make a de novo determination of those portions of the report or specified proposed
24
     findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local
25
     Rule IB 3-2(b). Pursuant to Local Rule IB 3-2(a), objections were due by April 22, 2019. Plaintiff
26
     filed an objection on April 19, 2019.
27
            Judge Ferenbach recommended that the Court dismiss this case for lack of subject-matter
28
     jurisdiction, as all parties appear to be citizens of Nevada and there is therefore no basis for
 1   diversity jurisdiction. See 28 U.S.C. §§ 1332 (a court has diversity jurisdiction when no defendant
 2   has the same citizenship as any plaintiff and the amount in controversy exceeds $75,000).
 3          Plaintiff, who is pro se, objects to this finding that there is no diversity of citizenship but
 4   alleges no facts that would allow the Court to conclude otherwise.
 5          The Court has reviewed the record in this case and concurs with the Magistrate Judge’s
 6   recommendations.
 7          IT IS THEREFORE ORDERED that Report and Recommendation (ECF No. 3) is
 8   ACCEPTED and ADOPTED in full. The case is dismissed and Plaintiff’s Motion/Application for
 9   Leave to Proceed in forma pauperis is denied as moot.
10          IT IS FURTHER ORDERED that Defendant Daniel D. Lee’s Motion to Dismiss is
11   DENIED as moot.
12          The Clerk of the Court is instructed to close the case.
13
            DATED: February 20, 2020.
14
                                                           _____________________________
15                                                         RICHARD F. BOULWARE, II
16                                                         UNITED STATES DISTRICT JUDGE

17
18
19
20
21
22
23
24
25
26
27
28



                                                     -2-
